Citation Nr: 1203691	
Decision Date: 02/01/12    Archive Date: 02/13/12

DOCKET NO.  07-27 719A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for coronary artery disease (CAD), status post coronary artery bypass graft.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from May 1954 to April 1958 and from October 1958 to October 1974, including service in Vietnam.

This matter is on appeal to the Board from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The benefit sought by the Veteran, entitlement to service connection for CAD, status post coronary artery bypass graft, has been granted in full.


CONCLUSION OF LAW

There is no remaining allegation of specific error of fact or law with regard to the denial of the claim for entitlement to service connection for CAD, status post coronary artery bypass graft.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. § 20.202 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

In February 2007, the RO denied entitlement to service connection for CAD, claimed as heart condition.  The Veteran appealed this decision to the Board, which denied the claim in December 2009.  He then appealed to the Veterans Claims Court.  In May 2011, the Court Clerk granted a Joint Motion to vacate and remand the December 2009 Board decision for application of new regulations.

In August 2011, prior to any additional Board determination on this matter, the RO granted entitlement to service connection for CAD, status post coronary artery bypass graft, effective the March 30, 2005, the date of claim.  

This grant was pursuant to the amendments to 38 C.F.R. § 3.309(e) adding ischemic heart disease (which would include CAD) as a disease for which entitlement to service connection is presumed in veterans who served in Vietnam and are therefore presumed to have been exposed to herbicides, which was implemented after the Board's denial.  75 Fed. Reg. 53202 (Aug. 31, 2010).  The Veteran's representative noted the grant of service connection in the December 2011 informal hearing presentation and offered no further argument.

The grant of a claim of service connection constitutes an award of full benefits sought on an appeal of the denial of a service connection claim.  Seri v. Nicholson, 21 Vet. App. 441, 447 (2007); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  As the claim for entitlement to service connection that is on appeal before the Board has been granted in full, there remain no allegations of errors of fact or law with regard to appellate consideration of this claim.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202.  As there remain no allegations of specific error of fact or law in the appeal of the denial of the claim for entitlement to service connection for CAD, post coronary artery bypass graft, the appeal is dismissed.


ORDER

The appeal of the denial of the claim for entitlement to service connection for CAD, post coronary artery bypass graft, is dismissed.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


